IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                            Assigned on Briefs April 18, 2011

   HAWEYA-SURER DAHIR v. ABDULRAHIM MUHAMMED ABSHIR

                Appeal from the Chancery Court for Rutherford County
                    No. 09-0109DR    J. Mark Rogers, Chancellor


                  No. M2010-00594-COA-R3-CV - Filed July 18, 2011


Former wife appeals the dismissal of an order of protection she had secured against her
husband; the failure of trial court to hear her petition for annulment of the marriage; and the
failure of trial court to state specifically the facts upon which the court’s finding of husband’s
improper marital conduct was based. Finding no error, we affirm the trial court in all
respects.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

R ICHARD H. D INKINS, J., delivered the opinion of the court, in which P ATRICIA J. C OTTRELL,
P. J., M.S., and F RANK G. C LEMENT, J R., J., joined.

Kerry Knox and Thomas H. Castelli, Murfreesboro, Tennessee, for the appellant, Haweya-
Surer Dahir.

Brad W. Hornsby and Caleb B. McCain, Murfreesboro, Tennessee, for the appellee,
Abdulrahim Muhammed Abshir.

                                           OPINION

        The parties to this case were married in Saudi Arabia on January 5, 2006; they are the
parents of one child, born June 7, 2008. At the time of their wedding, Wife was a citizen of
the United States and Husband a citizen of Somalia. Following the wedding, Wife returned
to the United States and began the process of getting Husband admitted to the United States
in order to become a United States citizen. In connection with her efforts, she executed an
Affidavit of Support indicating that she was a sponsor of Husband and in which she agreed
to be financially responsible for the repayment of any public benefits received by him.
       On January 20, 2009 Wife secured an ex parte order of protection against Husband
and on January 26 instituted a divorce action, alleging irreconcilable differences and
Husband’s inappropriate marital conduct as grounds. Husband duly filed an answer and
counter-complaint, also alleging irreconcilable differences and Wife’s inappropriate marital
conduct as grounds. Various motions were thereafter filed by the parties, as a result of which
an Agreed Order was entered on August 3, 2009; the order provided, inter alia, that the ex
parte order of protection was continued indefinitely and that the parties were both enjoined
“from harassing, threatening, assaulting or abusing the other.” 1

       On January 4, 2010, Husband filed a motion seeking sanctions against Wife arising
from difficulties encountered in exchanging the child for purposes of the exercise of
residential parenting time and for her failure to appear and give her deposition on January
4. The court held a hearing on the motion for sanctions and entered an order on February 19
which, in pertinent part, dissolved the ex parte order of protection. As part of the order, the
court prohibited Husband from going to the City of LaVergne, where Wife was living, and
onto the campus of Middle Tennessee State University, where she attended school. On
February 22, the court entered a scheduling order that set a mediation for February 24 and
the final hearing for March 16.

       On March 5 Wife filed a Petition to Set Aside Marriage Contract and for Annulment
and a motion to stay the proceedings pending her appeal of the February 10 judgment.2 The
case proceeded to a hearing on March 16. Prior to taking testimony at the hearing, the court
denied Wife’s motion for stay and oral motion for an interlocutory appeal of the court’s
dismissal of the order of protection. Following the hearing, the court entered an order on
April 9 granting Wife a divorce on the grounds of inappropriate marital conduct; the order
approved the parenting plan submitted by the parties and the agreement reached at the
mediation.

       Mother appeals, raising the following issues:

              1. Whether the trial court erred by dismissing Plaintiff’s Order of
       Protection on Defendant’s Motion under Tenn. R. Civ. P. 37 for discovery
       sanctions.
              2. Whether the trial court erred by refusing to hear Plaintiff’s petition
       for an annulment of marriage.


       1
          A separate order was entered on July 19 which provided that “The Ex Parte Order of Protection
shall remain in effect pending further orders of this Honorable Court.”
       2
           The record does not reflect an order entered February 10.

                                                   -2-
              3. Whether the trial court erred by failing to set forth specific findings
       of facts on the improper marital conduct after requested to do so by the
       Plaintiff.

                                         Discussion

Dismissal of the Order of Protection

        Wife contends that the trial court erred by dismissing the Order of Protection “on a
Rule 37 Motion” and that the court’s action “deprived Plaintiff of a full and fair opportunity
to present evidence of abuse, which may have justified converting the ex parte order into a
temporary or permanent Order of Protection.” We review the trial court’s action in this
regard using the abuse of discretion standard, under which we defer to the discretion of the
trial court unless the court has miscontstrued or misapplied the controlling legal principles
or has acted inconsistently with the substantial weight of the evidence. Langlois v. Energy
Automation Systems, Inc., et. al., 332 S.W.3d 353 (Tenn. Ct. App. 2009) (perm. app. den.
June 18, 2010).

        Father’s motion was styled “Motion for Sanctions” and sought, among other things,
dismissal of the order of protection; that Father be granted a divorce, with remaining matters
reserved until final hearing; additional residential parenting time to make up for time lost;
and the entry of an order scheduling depositions, mediation and setting the trial. As grounds
for the requested relief, the motion recounted Wife’s failure on two occasions to exchange
the child or to notify either Husband or personnel at the agency where the exchange was to
take place that she would not appear for the exchange; Husband also asserted that Wife had
failed to appear for a deposition on January 4, which had been reset from December 7 at the
request of Mother’s counsel. The motion further advised that Husband faced a possible
deportation action due to the issuance of the order of protection, asserted that the protection
order was obtained “for the sole purpose of getting Father deported outside of the United
States and ‘thereby winning’ custody of the parties’ minor child,” and alleged that Wife was
intentionally delaying the final hearing. The record does not reflect that Wife filed a
response to the motion.

       At the hearing on the motion on February 5, 2010, prior to taking proof, the court
allowed counsel for both parties to be heard relative to the issues raised in the motion; while
counsel for Wife characterizes the discussion as “spirited” in her brief, our review of the
transcript reveals that characterization to be an understatement. Counsel for both parties
were vigorous in advocacy, and the court gave each counsel full rein to be heard. The court
determined that the failure of Wife to attend the deposition was due to a miscommunication
which resulted in the scheduling of the deposition for a time at which Wife’s counsel had

                                              -3-
another matter scheduled;3 the court also determined that it needed to set deadlines for the
parties to complete discovery and mediation, and to set the case for trial. Further, the court
attempted to discuss with counsel Husband’s request, in light of the potential deportation
proceeding, that either the order of protection be dismissed or that the divorce be granted
without regard to fault; in the course of this discussion Wife’s counsel stated that he and
Wife had “gotten information, reason to believe that this would probably be an appropriate
case to annul based upon fraud” and she was “probably going to file some sort of pleading”
in that regard.

         Wife’s contentions with specific respect to the sanctions sought by Husband were,
first, that the motion did not comply with Local Rule 7.01, which requires that the motion
cite the rule upon which the motion is grounded and, second, that a sanction was not
appropriate under the circumstances. The court held that, notwithstanding the fact that the
motion did not specifically cite Tenn. R. Civ. P. 37.04 as the basis for the relief sought, Wife
was clearly put on notice of the relief requested and the grounds therefor; the court excused
the failure to cite the rule in accordance with Local Rule 1.01, allowing the court to suspend
or vary a local rule when justice requires. We find no abuse of discretion in proceeding to
hear the motion.

        We likewise find no abuse of discretion in the court’s dismissal of the order of
protection. Tenn. R. Civ P. 37.04 allows the court to “make such orders in regard to the
failure [to appear at the deposition] as are just, and among others it may take any action
authorized under paragraphs (A), (B), and (C) of Rule 37.02.” Tenn. R. Civ. P. 37.02(C)
expressly allows the court to dismiss “the action or proceeding or any part thereof.”
Moreover, in lieu of the order of protection, the court entered an order restraining both
parties from “harassing, assaulting, threatening, abusing, coming about or making
disparaging comments about the other” and specifically prohibited Husband from going to
the City of LaVergne and from entering the campus of Middle Tennessee State University;
in making this provision the court noted that “the mutual restraining order set forth above
will prohibit Husband from exercising his visitation pending the final hearing, but the court
finds that this resolution is just.” Being aware of the history of the case as well as the
circumstances of the parties and having guided the parties to setting dates for their
depositions, mediation and trial, the court did not err in its disposition of the order of
protection.


        3
           On December 11, 2009, Husband’s counsel prepared and sent a Notice of Deposition to Wife’s
counsel, setting the deposition for January 4, 2010, one of the available dates his assistant had been given
by Wife’s counsel’s assistant. Wife’s counsel acknowledged that “there’s no doubt that my office gave Mr.
Hornsby January the 4th as a date” but asserted that the conflict was brought to the attention of counsel when
the notice was received; as noted by the court, Wife’s counsel did not file a motion to quash the notice.

                                                     -4-
Petition for Annulment

       Wife contends that the trial court erred in not considering her request for an annulment
of the marriage. This contention is without merit.

       Initially, we note that Wife’s statement in her brief that the trial court “refused to hear
the annulment issue citing that Plaintiff’s counsel had failed to move to amend his complaint
and properly put the matter before the Court” is not supported by the transcript of the
hearing. At the beginning of the trial, Wife’s counsel advised the court:

              So, Judge, we are asking today for you to find these parties - to either
       annul the marriage based upon fraud. If you’re not inclined to annul the
       marriage, then find fraud within the inappropriate marital conduct, because we
       think that’s clear. If you find those things, then my client has no obligation to
       him from a financial standpoint.
              And that’s essentially what we want from Your Honor.

In further defining the issues for trial, the court and counsel for both parties had the following
exchange:

              Now, I don’t want to compound anyone’s difficulties and I don’t want
       to do anything that’s not correct. I want to be - I want to address things.
       What I see I have before me is a divorce proceeding. I don’t have anything
       else. And I don’t have in the complaint for divorce anyone filing saying,
       we’re seeking - I’ve got a divorce on the grounds of irreconcilable differences,
       which is not going to happen unless you agree on all the terms. So, we all
       agree on that, I think. I won’t say we agree on anything. That’s what I
       conclude, you won’t get a divorce on irreconcilable differences. And I have
       the Mother’s request for a divorce on fault grounds, inappropriate marital
       conduct. And I have the Father or Husband with a counter-complaint seeking
       a divorce on irreconcilable differences, which will not happen without an
       agreement, or inappropriate marital conduct, or abandonment. That’s what I
       have before me.
              I do not have a proceeding seeking - I don’t have before me the issue
       of annulment or fraud or any such matter, unless I’m missing something. I do
       not want to create an appellate nightmare. But I’m letting you both know,
       unless I’m missing something, that’s where I think I am. And so, I see Mr.
       Hornsby nodding, so - do I need to ask anything else, or do I need to just say,
       call your first witness, because you folks have gotten me -


                                               -5-
        MR. HORNSBY: Well, Your Honor, I don’t know that we’re going to
have proof on then. Because the issue is -
        THE COURT: I’m not making a ruling; I’m making an inquiry.
        MR. HORNSBY: The annulment is not before the Court. We’re
agreeing that she can get the divorce on inappropriate marital conduct.
        THE COURT: So, Mr. Hornsby, you tell me that what I just stated
that’s before me is her action for divorce on irreconcilable differences or -
        MR. HORNSBY: Yes, sir.
        THE COURT: - inappropriate marital conduct -
        MR. HORNSBY: Yes, sir.
        THE COURT: - and she can’t get a divorce on irreconcilable because
we don’t have, you don’t have, the parties don’t have a marital dissolution
agreement?
        MR. HORNSBY: Yes, sir
        THE COURT: So, that gets it down to whether or not she’s granted a
divorce on inappropriate marital conduct?
        MR. HORNSBY: But we do have an agreement -
        THE COURT: Hold on.
        MR. HORNSBY: Yes, sir.
        THE COURT: And then secondly, you have your action for divorce,
unless you stand up and say you dismiss it, depending on where they go with
their action -
        MR. HORNSBY: Yes, sir.
        THE COURT: - is that right?
        MR. HORNSBY: If they accept it, we’ll dismiss ours -
        THE COURT: But that’s where I am?
        MR. HORNSBY: Yes, sir.
        THE COURT: Now, Mr. McCarter, do you think there is anything else
before me?
        MR. McCARTER: We filed under the grounds of inappropriate marital
conduct, which could be anything.
        THE COURT: Okay.
        MR. McCARTER: So, I want to be able to put proof on as to what the
inappropriate marital conduct is -
        THE COURT: Okay.
        MR. McCARTER: - and you make a specific finding one way or
another, whether we have proven that or not.
        THE COURT: Okay.
        MR. McCARTER: And that’s what I’m asking for. I don’t know that
I have to plead fraud. I would agree with you that the annulment, I didn’t

                                     -6-
       probably follow the right procedure to get that filed. And I’ll agree with you,
       it’s not properly before the Court today.
               THE COURT: Okay.
               MR. McCARTER: But what I would ask the Court -
               THE COURT: I just don’t want to have something before me and make
       a mistake.
               MR. McCARTER: Absolutely. None of us want to make mistakes, so -
               THE COURT: So, you agree you’re here on inappropriate marital
       conduct?
               MR. McCARTER: Absolutely.
               THE COURT: So, I’m ready to hear the proof then on the issue of
       inappropriate marital conduct. You’re willing to stipulate they’re entitled to
       a divorce on the grounds of inappropriate marital conduct?
               MR. HORNSBY: Yes, sir.
               THE COURT: Okay. With that in mind then, Mr. McCarter, you can
       put on whatever proof you feel like you need - I mean, I don’t know what I’m
       supposed to do with your proof, but I’ll hear whatever you want to put on.
               MR. McCARTER: I’m asking the Court for a specific finding so she
       doesn’t have to support this man. And in order to do that, I’ve to have a
       finding of fraud within that inappropriate marital conduct.

The record clearly shows that Wife did not insist on proceeding with the annulment or object
to the court’s holding that annulment was not properly before it and would not be considered.

       As noted above, Wife’s counsel had advised the court at the February 5, 2010 hearing
that she was “probably going to file some sort of pleading” seeking an annulment on the
ground of fraud. Eleven days prior to trial Wife filed a document styled “Petition to Set
Aside a Marriage Contract and For Annulment”; as acknowledged by her counsel, this was
not an appropriate pleading and the matter of annulment was not before the court at trial.
The court did not err in not considering a matter that was not properly before it.

Specific Findings of Inappropriate Marital Conduct

        Citing a request she made prior to trial, Wife next contends that the court erred in
failing to make specific findings of Husband’s inappropriate marital conduct. At the trial,
even though Husband admitted his guilt of inappropriate marital conduct and stipulated that
Wife should be granted a divorce on that ground, at Wife’s insistence the court allowed her
to put on proof of Husband’s conduct. In the order entered after the trial, the court made
specific findings and granted Wife the divorce on the grounds of inappropriate marital



                                             -7-
conduct on the part of Husband.4 Wife failed to file a post-trial motion as authorized by
Tenn. R. Civ. P. 52.02 seeking to bring any deficiency in the findings to the court’s attention
or to request further findings. Further, her brief on appeal fails to acknowledge these specific
findings or explain the manner in which she asserts they are inadequate; she does not argue
that the proof does not support the findings or cite to other proof ignored by the court. We
fail to find any impediment with the court’s findings and the award of the divorce on the
grounds of inappropriate marital conduct in accordance with those findings.

Conclusion

        Finding no error, we affirm the judgment of the trial court.




                                                             ___________________________________
                                                             RICHARD H. DINKINS, JUDGE




        4
           The court found: “That there are ample grounds for finding inappropriate marital conduct, as after
the birth of the child, the Husband did not take care of the child to the extent that the Wife felt like he should.
The Wife had to take the child with her to school and class, and she was disappointed with the lack of
Husband’s work, although Husband felt that he was doing all he could as he was going to Vanderbilt and was
in a very highly competitive program that was very demanding. During this period of time, there were verbal
disputes and arguments which were not appropriate, although, there did not appear to be any physical
violence.”

                                                       -8-